 
Exhibit 10.1
 
 

 [ex10-10.jpg]
Contract Number.: 8129
Version : 12

 
 
AMENDMENT TO THE SYSTEMS INTEGRATOR AGREEMENT
 
This Amendment (the "Amendment") to the Systems Integrator Agreement (the
"Agreement") entered into by and between Cisco Systems, Inc., ("Cisco") a
California corporation having its principal place of business at 170 West Tasman
Drive, San Jose, California, 95134, and INX, Inc. ("Integrator") having its
principal place of business at 15960 Midway Road Suite 101, Addison, TEXAS,
75001, UNITED STATES, is effective the later of 25-Jan-2009 or the date of the
electronic confirmation message received after this Amendment is accepted (the
"Amendment Effective Date").
 
WHEREAS, as of 13-Nov-2001, Cisco and Integrator entered into the Agreement, as
amended (if applicable);
 
WHEREAS, Cisco has implemented an on-line contract system; and any extension,
renewal, and/or amendment to the Agreement may be in electronic format and
accepted on-line by means of such system, (including these terms the "On-line
Amendment") as described herein; and
 
WHEREAS, in order to implement an On-line Amendment, Cisco has delivered an
e-mail to an authorized officer or representative of Integrator, which e-mail
contained a link to this On-line Amendment. By clicking on the link, Integrator
was presented with this On-line Amendment, which sets forth the terms and
conditions of the extension, renewal and/or amendment of the Agreement and
contains a means for acceptance.
 
NOW THEREFORE, the parties agree to amend the Agreement as follows:
 
1. The Agreement may be extended, renewed and/or amended by electronic means by
accepting terms and conditions on-line and the provisions of such extension,
renewal and/or amendment shall for all purposes be legally enforceable and
binding on the parties as if the Agreement was extended, renewed and/or amended
in writing and signed by both parties. The On-line Amendment shall be deemed
signed and thus the terms hereof agreed to, if Integrator clicks on the 'Renew'
button and thereby accepts the On-line Amendment. All references to writing or
written amendments in the Agreement shall be deemed to include any On-line
Amendment, and all references to signature shall include on-line acceptance.
Integrator waives any challenge to the validity or enforceability of any
renewals, extensions and/or amendments to the Agreement or the terms of any of
the forgoing on the grounds that the terms of any renewal, extension and/or
amendment were presented on-line or electronically or acceptance of such
renewal, extension and/or amendment was electronically transmitted or accepted.
 
2. The term of the Agreement shall be renewed for an additional two (2) year
period commencing on the Amendment Effective Date. If the Agreement expired
prior to the Amendment Effective Date, any orders received and Products
purchased between the date of expiration and the Amendment Effective Date shall
be in all respects deemed made under the Agreement as in effect prior to this
On-line Amendment.
 
3. The support exhibits currently in the Agreement shall be deleted in their
entireties and replaced with the relevant Support Exhibits for which Integrator
qualifies as posted on http://www.cisco.com/web/partners/support /integrator
support exhibits.html, which are incorporated into the Agreement by this
reference.
 
4. The Exhibit for the Purchase and Resale of Cisco Transactional Advanced
Services, posted on http://www. cisco. com/web/partners/support/integrator
support exhibits. html, is incorporated into the Agreement by this reference
(collectively with the above relevant Support Exhibits in paragraph 3, the "New
Exhibits").
 
5. To the extent that there are any pre-existing exhibits ("Superseded
Exhibits") in the Agreement dealing with subject matters which in Cisco's
reasonable opinion are materially similar to those of the New Exhibits, then:
(a) such Superseded Exhibits are hereby superseded by the appropriate New
Exhibits, and (b) all references to such Superseded Exhibits shall be regarded
as references to the appropriate New Exhibits. This paragraph applies without
affecting the generality of paragraph 8 below.
 

--------------------------------------------------------------------------------


6. Integrator represents and warrants that before clicking on the 'Renew' button
as described in paragraph 1 above, it: (a) has obtained copies of all applicable
New Exhibits by downloading such New Exhibits from http://www. cisco.
com/web/partners/support/integrator support exhibits. html, or otherwise
requesting them from Cisco, and (b) has read and understood, and accepts, the
terms and conditions set forth in such New Exhibits.
 
7. It is acknowledged that in entering into this On-line Amendment, Cisco has
relied upon Integrator's representation and warranty in paragraph 6 above.
 
8. To the extent that there is conflict between the Agreement and this On-line
Amendment, the terms of this On-line Amendment shall take precedence over the
terms and conditions of the Agreement with regards to the subject matter
described herein.
 
9. Appendix A ("Compliance with Anti-Corruption Laws") is incorporated into this
On-Line Amendment.
 
10.  All other terms and conditions of the Agreement remain unchanged and in
full force and effect.
 
The parties hereto have caused this On-line Amendment to be accepted on-line or
signed by its duly authorized officer or representative as of the Amendment
Effective Date.
 

--------------------------------------------------------------------------------


 
Appendix A
 
Compliance with Anti-Corruption Laws
 
In connection with the sale or distribution of Cisco Products or Services, or
otherwise in carrying out its obligations under this Agreement, Integrator
represents and warrants the following:
 
(a) Integrator will comply with all country, federal, state and local laws,
ordinances, codes, regulations, rules, policies, regulations and procedures,
including, without limitation, all anti-corruption laws, including, the U.S.
Foreign Corrupt Practices Act (Applicable Laws). Integrator can find more
information about the FCPA at the following
URL: http://www.usdoj.gov/criminal/fraud/docs/dojdocb. html, or by contacting
publicsectorcompliance@cisco. com.
 
(b)  Integrator shall not take any action or permit or authorize any action in
violation of the Applicable Laws;
 
(c)   Integrator will not use money or other consideration paid by Cisco (and
Integrator will not use its own money on Cisco's behalf) for any unlawful
purposes, including any purposes violating Applicable Laws, such as direct or
indirect payments, for the purpose of assisting Cisco in obtaining or retaining
business, to any of the following:
 
●
government officials (including any person holding an executive, legislative,
judicial or administrative office, whether elected or appointed, or of any
public international organization, such as the United Nations or World Bank, or
any person acting in any official capacity for or on behalf of such government,
public enterprise or state-owned business);

●
political parties or party officials,

●
candidates for political office, or

●
any person, while knowing that all or a portion of such money or thing of value
will be offered, given or promised, directly or indirectly, to any of the
above-identified persons or organizations.

 
(d)   Upon request by Cisco, Integrator will require that its own
subcontractors, consultants, agents or representatives execute a written
compliance statement containing substantially similar representations as are
contained in this section.
 
(e)    Integrator's record keeping obligations, set forth in the "Audit"
provision in the Agreement, shall apply equally to Integrator's representations
and warranties in this section, and Cisco's audit rights, as set forth herein,
apply to Integrator's compliance with the Applicable Laws;
 
(f)    In no event shall Cisco be obligated under this Agreement to take any
action or omit to take any action that Cisco believes, in good faith, would
cause it to be in violation of any laws of the Territory(ies) identified in this
Agreement or the Applicable Laws.
 
(g)   The owner(s), principals, directors, officers and employees of
Integrator's business are not government officials or employees (at any level of
government);
 
(h)   The owner(s), principals, directors, officers and employees of
Integrator's business are not employees of Cisco(including any of its affiliated
companies);
 
(i)    Integrator, its owner(s), principals, directors and officers have not
been formally charged with, convicted of, or plead guilty to, any offense
involving fraud or corruption;
 
(j)    Integrator, its owner(s), principals, directors and officers have not
been listed by any government or public agency(such as the United Nations or
World Bank) as debarred, suspended, or proposed for suspension or debarment or
otherwise ineligible for government procurement programs;
 
(k)   Integrator has not offered to pay, nor has Integrator paid, nor will
Integrator pay, any political contributions to any person or entity on behalf of
Cisco;
 
(l)    If Integrator is a non-governmental entity, it will notify Cisco in
writing if any of its owners, principals, directors, officers, or employees are
or become during the term of this Agreement officials, officers or
representatives of any government, political party or candidate for political
office outside the United States and are responsible for a decision regarding
obtaining or retaining business for Cisco Products or Services by such
government. Integrator will also promptly inform Cisco if any other portion of
the statements set forth in sections (g) through (k) in this Appendix A changes.
 
(m)  Notwithstanding any other provision in this Agreement, Cisco may terminate
this Agreement immediately upon written notice if Integrator breaches any of the
representations and warranties set forth in this section. Integrator will
indemnify and hold harmless Cisco for any violation by Integrator of any
Applicable Laws.
 
(n)   Integrator can report to Cisco any concerns it may have regarding any
business practices by emailing ethics@cisco.com, or by calling Cisco ' s
Helpline toll free number in North America 1-877-571-1700 or worldwide number
(reverse calling charges to Cisco) 001-770-776-5611. Contact ethics@cisco.com
for other available regional hotline numbers.
 

--------------------------------------------------------------------------------


(o)   Integrator has read and agrees to act consistently with Cisco's"
Compliance with Global Anticorruption Laws
 
by Cisco's Partners," a copy of which is included in the click to accept
contract renewal tool, and which is also published
at http://www.cisco.com/legal/anti corruption. html.
 
I hereby confirm that I have read the Renewal Amendment and confirm that I am
authorized to accept the Renewal Amendment on behalf of my company.
 

 
SIGNATURE
 
Transaction Id :
 
Transaction Timestamp :
 
Transaction Status :
 
Answer the following for Channel Partner ' s verification
 
Name : 
 
Title 
 
Email : 
 
 
 
19632637
 
1 1-FEB-2009 09:04:44 AM -08:00 UTC
 
Accepted
 
 
 
PAUL KLOTZ
 
COO
 
paul.klotz@inxi.com
           
1.  Either:
         
a).    The owner(s), principals, directors, officers and employees of Channel
Partner's business ("Owners/Management") are not government officials or
employees (at any level of government) or
         

b).    If, during the term of this Agreement, one or more of the
Owners/Management is or becomes an official, officer or representative of any
government, political party or candidate for political office outside the United
States and is responsible for a decision regarding obtaining or retaining
business for Cisco Products or Services by such government or governmental
entity, Channel Partner will notify Cisco in writing;
 
a)
     
2.  The Owners/Management of Channel Partner are not employees of Cisco
(including any of its affiliated companies)
  Agree      
3.  Neither the Channel Partner nor the Owners/Management of Channel Partner has
been formally charged with, convicted of, or plead guilty to, any criminal
offense involving fraud or corruption
  Agree      
4.  Neither the Channel Partner nor the Owners/Management of Channel Partner has
been listed by any government or public agency (such as the United Nations or
World Bank) as debarred, suspended, or proposed for suspension or debarment or
otherwise ineligible for government procurement programs
  Agree      
5.  Neither the Channel Partner nor the Owners/Management of Channel Partner has
offered to pay, nor has Channel Partner paid, any political contributions to any
person or entity on behalf of Cisco
  Agree      
6.  Channel Partner will promptly inform Cisco if any portion of this
verification changes (e.g., an owner of Channel Partner ' s business becomes a
government official)
  Agree       SIGNATURE          
Name : 
 
Ted Hull
     
Title:
 
VP, Finance
     
Signature image
   [ex10-12.jpg]      
Transaction Id : 
 
19657189
     
Transaction Timestamp :
         
Transaction Status : 
 
Accepted

 
 